2 F.3d 1157
NOTICE: Ninth Circuit Rule 36-3 provides that dispositions other than opinions or orders designated for publication are not precedential and should not be cited except when relevant under the doctrines of law of the case, res judicata, or collateral estoppel.Martin Allen JOHNSON, Plaintiff-Appellant,v.UNITED STATES BUREAU OF PRISONS, Defendant-Appellee.
No. 91-36230.
United States Court of Appeals, Ninth Circuit.
Argued and Submitted July 14, 1993.Decided Aug. 4, 1993.

1
Before FARRIS and THOMPSON, Circuit Judges, and HARDY,1 District Judge.

MEMORANDUM2

2
Martin Allen Johnson, a federal prisoner, filed this action in 1990, alleging that constitutional rights had been violated when fifteen days of his federal statutory good time were forfeited in a disciplinary proceeding in the state of Washington.  He sought both an injunction to have his good time reinstated and damages.  The district court dismissed his action, and he appealed.


3
Johnson is presently incarcerated at the Federal Correctional Institution at Tucson, Arizona.  In 1991, he filed in the District Court for Arizona, a Petition for Writ of Habeas Corpus seeking restoration of the fifteen days forfeited as a result of the Washington disciplinary action.  His petition was granted.  We may take judicial notice of proceedings in a district court in this circuit.  See Morales-Alvarado vs. Immigration and Naturalization Service, 655 F.2d 172, 174 (9th Cir.1981)


4
Johnson's claims in this case have been mooted by the judgment of the District Court in Arizona.  His good time credits have been restored.


5
This appeal is DISMISSED.



1
 Honorable Charles L. Hardy, Senior United States District Court Judge for the District of Arizona, sitting by designation


2
 This disposition is not appropriate for publication and may not be cited to or by the courts of this Circuit except as provided by Ninth Circuit Rule 36-3